Citation Nr: 0034072	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a cervical 
strain with right upper extremity weakness and headaches.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION


The veteran served on active duty from October 1978 to 
October 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 1997, the veteran appeared before the undersigned 
Board member in Washington, D. C. and gave testimony in 
support of his claim.  In August 1997, the Board remanded the 
veteran's claim to the RO for additional development.  In 
January 2000, the Board issued a decision on this appeal, 
denying the veteran's claim.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") and pursuant to a joint 
remand by the parties, the Court issued an Order which 
vacated the Board's January 2000 decision and remanded the 
matter to the Board for adjudication in accordance with the 
joint remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a cervical strain with right 
upper extremity weakness and headaches are reasonably related 
to service.  



CONCLUSION OF LAW

Residuals of a cervical strain with right upper extremity 
weakness and headaches were incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service. 38 U.S.C.A. § 1131(West 1991); 38 C.F.R. § 
3.303 (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The service medical records show that the veteran was treated 
in July 1980 when he reported that he had sustained trauma to 
the upper back one day prior when a portable grinder weighing 
approximately 10 pounds fell 10 feet and struck him on his 
upper body.  He complained of pain and headaches.  
Examination showed no point tenderness, no deformities, edema 
or contusions.  There was general tenderness and light spasms 
noted in the right upper thoracic region.  Range of motion 
was full, and neurological examination was normal.  The 
records show that thereafter the veteran was seen for 
complaints of pain on occasion in 1980, 1981, 1982 and 1983.  
At separation in October 1986, the veteran denied a complaint 
or history of neck, upper extremity or headache problems, and 
on clinical evaluation, there was no pertinent abnormality 
noted.  He reported that he was in fantastic health and 
taking no medication.  

After service there is no record of treatment for cervical 
problems until 1989, when the veteran was injured at work.  
Private records show that in December 1989, the veteran 
slipped and fell at work, catching himself with his right arm 
on some nearby scaffolding.  Thereafter, he underwent 
extensive treatment and therapy.  

In An October 1990 report of follow-up treatment for the at 
work injury in 1989, it was noted that the veteran denied any 
previous injury of neck pain or low back pain.  The veteran 
was also injured when he was struck by an automobile in 1993, 
knocked on the hood of the vehicle and carried about twenty 
yards.  

In a May 1993 letter, a private physician reported that the 
veteran gave a history of a previous injury at work and that 
his symptoms from that injury had cleared prior to his recent 
accident involving being hit by an automobile.  

In a December 1994 affidavit, a friend of the veteran 
reported having known the veteran since 1982.  It was stated 
that the veteran had had constant neck and back pain since 
1982.  

On VA examination in January 1995, the veteran complained of 
chronic occipital headache pain which radiated into the right 
shoulder.  In an October 1995 statement, a private examiner 
reported that he had seen the veteran for a neurological 
consultation and evaluation due to persistent pain in his 
neck and right shoulder and arm as well as persistent 
headaches.  A history was taken, and an examination was 
performed.  The examiner stated that after a complete review 
of the veteran's records, his examination and his history, it 
was his opinion that the veteran had a post traumatic 
condition in the neck with post traumatic vascular headaches 
related to an accident in July 1980 while in service.  The 
physician reasoned that the inservice incident was a fairly 
severe accident which was treated vigorously for two years in 
service.  It was stated that the veteran continued to have 
these symptoms until a second accident in 1989 which 
exacerbated him somewhat.  It was concluded that the 
condition clearly dated back to the accident in July 1980 in 
the military.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in June 1997 in support of 
his claim.  He reiterated his history, and current 
complaints.  A complete transcript is of record.  

In April 1998, the veteran underwent a VA orthopedic 
examination.  He related by way of history that during 
service in 1980, he was injured in service when he was struck 
by a falling 8-12 pound tubular object which struck him from 
overhead.  He described a blow to the trapezius area of the 
right base of the neck.  He stated that he has experienced 
severe occipital headaches on the right side since the 
injury.  He reported that in 1989, he fell at work and had an 
exacerbation of the symptoms of occipital headache and right 
shoulder and arm pain.  He also reported that in 1992, he was 
struck by an automobile and was draped over the hood, which 
again resulted in severe headaches and an occasional burning 
sensation on the right side between his shoulder blades.  The 
veteran currently complained of severe headaches for which he 
did not seek treatment, but necessitated his taking time from 
work.  

Examination showed range of motion of the neck was limited in 
all directions.  There was no upper extremity atrophy to 
measurement or visual observation.  There was 5/5 muscle 
strength in the deltoids, forearms and hand with normal 
function of the hands.  The examiner noted that there was no 
evidence of neurologic deficit.  It was the diagnostic 
impression that the veteran had chronic recurrent occipital 
headaches and pain in the right base of his neck and upper 
extremity which he dated back to service.  The examiner noted 
that the claims file had been reviewed.  He reported that the 
inservice injury was well documented and that there was 
spotty evidence of continued pain with no evidence of 
treatment for continued pain during 1983 to 1986 while on 
active duty and no evidence of treatment for either headaches 
or neck, shoulder or arm syndrome until 1989 after 
separation.  The examiner stated that he had no information 
which allowed him to determine whether the veteran's current 
pain was a result of his inservice injury of a result of one 
of the several injuries that he received since separation 
from active duty.    

In June 1998, the veteran underwent VA EMG and nerve 
conduction tests.  The test report showed that all nerves 
were within normal limits.  It was stated that there was no 
evidence of cervical radiculopathy or of entrapment 
neuropathy.  X-rays showed reversal of the normal lordotic 
curvature at C4-5.  

On VA neurological examination in July 1998, the veteran 
reiterated the history of his complaints, and currently 
complained of neck pain and headaches.  He reported that he 
took 800 milligrams of Motrin three times a day.  Examination 
of the neck showed that his sensory examination was intact to 
light touch, pinprick and vibration, and was equal on both 
sides of the body.  There was no facial weakness, and motor 
strength was 5/5 in all groups both in the upper and lower 
extremities.  The examiner opined that the veteran had 
chronic neck pain and frequent headaches mainly on the right 
side of the head.  It was stated that the headaches seemed 
post-traumatic, vascular type.  It was stated that recurrent 
neck pain, right arm pain dated back to 1980 while on active 
duty with no evidence of treatment during the last 3 years of 
service.  It was noted that the veteran had suffered two more 
injuries after service separation.  It was opined, after 
reviewing the claims file, that it was not possible to 
determine whether the current neck pain, shoulder pain and 
headache was the result of the injury in service or the 
result of injuries suffered after separation.  

In a February 1999 letter to the RO, the veteran argued that 
his inservice injury was chronic.  He stated that he did not 
recall that he had denied a previous injury during treatment 
for an on the job injury but that if he were asked about it 
he was probably fearful of losing medical attention and he 
therefore chose not to mention it.   

After a review of the evidence of record, the Board finds 
that the record reasonably supports a finding that service 
connection for residuals of a cervical strain with right 
upper extremity weakness and headaches is warranted.  The 
veteran's service medical records show that he did sustain 
trauma to the upper back and that he complained of pain and 
headaches.  In addition, there is of record a lay statement 
from a friend in which it was stated that the veteran 
complained of neck pain since 1982.  It is noted that the 
veteran sustained an injury at work and in an automobile 
accident after service.  However, a private physician has 
reported that the veteran's current complaints are related to 
his service injury.  This was based on examination of the 
veteran, a history provided by the veteran and a review of 
the veteran's records.  It was also opined that the 
subsequent injuries exacerbated the disability.  The two VA 
physicians who also examined the veteran have stated that 
they could not establish whether the veteran's current 
complaints were related to service or to his subsequent 
injury.  

Thus, the Board finds that the evidence is in equipoise and 
in resolving all reasonable doubt in favor of the veteran, 
the claim will be allowed.  


ORDER

Service connection for residuals of a cervical strain with 
right upper extremity weakness and headaches is granted.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

